Order, Supreme Court, New York County (Louis B. York, J.), entered April 15, 2004, which granted defendant’s motion to dismiss the complaint and imposed sanctions against plaintiffs in the amount of $500, unanimously affirmed, with costs.
Plaintiffs’ present claims, although couched in different terms and forms of relief, arise from the same transaction that was the subject of their counterclaims in the previously concluded Civil Court proceeding, and are thus barred under the doctrine of res judicata (O’Brien v City of Syracuse, 54 NY2d 353 [1981]; Coleman v Chaibane Props., 188 AD2d 413 [1992], lv denied 84 NY2d 803 [1994]). The court’s imposition of sanctions, characterizing as frivolous plaintiffs’ efforts to undermine the Civil Court’s determination, was a reasonable exercise of discretion (Papa v Burrows, 186 AD2d 375 [1992], lv denied 81 NY2d 707 [1993]). We have considered plaintiffs’ remaining contentions and find them unavailing. Concur — Mazzarelli, J.E, Sullivan, Ellerin, Nardelli and Williams, JJ.